Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 1 of 18 PageID #: 830




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 MICHAEL S. NUNALLY,                             )
 MARLA L. NUNALLY,                               )
 MARLA NUNALLY, LLC,                             )
                                                 )
                            Plaintiffs,          )
                                                 )
                       v.                        )      No. 1:19-cv-02568-JRS-TAB
                                                 )
 CLAYTON MORRIS,                                 )
 MORRIS INVEST, LLC,                             )
 NICOLE MECKLEY,                                 )
 LINZI DEL CONTE,                                )
 DAVE KOEHN,                                     )
 BLUE SKY PROPERTY MANAGEMENT,                   )
 LLC,                                            )
 PAM STRICKLAND,                                 )
 STEVE ROGERS,                                   )
 KATE FREDERICO,                                 )
                                                 )
                            Defendants.          )

                     Order on Motion to Dismiss (ECF No. 20)

    Invoking this Court's diversity jurisdiction, Plaintiffs Michael S. Nunally, Marla

 L. Nunally, and Marla Nunally, LLC ("Nunally" or "Plaintiffs") bring various com-

 mon-law claims against Clayton Morris, Morris Invest, LLC, Nicole Meckley, Linzi

 Del Conte, Dave Koehn, Blue Sky Property Management, LLC ("Blue Sky"), Pam

 Strickland, Steve Rogers, and Kate Frederico (collectively, "Defendants").           (Am.

 Compl., ECF No. 10.) Marla Nunally, LLC, an entity owned by Michael and Marla

 Nunally, purchased several homes in Indianapolis from Defendants. Plaintiffs pur-

 chased the homes as investment properties, intending to lease them and collect rent.

 Plaintiffs allege that Defendants failed to fulfill their obligations by not rehabilitating
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 2 of 18 PageID #: 831




 the properties, not marketing the properties to prospective tenants, not generating

 rent from the properties, and not managing the properties, leaving Plaintiffs with

 uninhabitable homes. Nunally brings the following claims: breach of contract, fraud,

 fraud in the inducement, promissory estoppel, unjust enrichment, and offense against

 properties.

     All Defendants except for Steve Rogers now move to dismiss pursuant to Federal

 Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

 granted. For the following reasons, Defendants' Motion to Dismiss (ECF No. 20) is

 denied in part and granted in part.

                                     I.   Background 1

     Plaintiffs' Corrected First Amended Complaint ("Amended Complaint") alleges

 that Clayton Morris and Morris Invest are engaged in the business of recruiting real

 estate investors from outside the State of Indiana to purchase real estate within In-

 diana. (Compl., ECF No. 10 at 5.) Clayton Morris, through Morris Invest, advertises

 himself and Morris Invest as real estate investors and offers courses on real estate

 investment in order to solicit potential investors. (Id.) Through Morris Invest, Clay-

 ton Morris, Nicole Meckley, Linzi Del Conte, and Dave Koehn presented several prop-

 erties to Plaintiffs and marketed property management services as part of the pur-

 chase of the homes, including rehabilitation of the properties, marketing the proper-

 ties to prospective tenants, rent generation, and management of the properties. (Id.)

 Plaintiffs also allege that Blue Sky, Pam Strickland, Steve Rogers, and Kate Federico


 1Consistent with the Rule 12(b)(6) standard, Plaintiff's non-conclusory allegations are taken
 as true for purposes of Defendants’ motion to dismiss.

                                              2
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 3 of 18 PageID #: 832




 recruited real estate investors and presented real estate investment opportunities to

 investors, including Plaintiffs. (Id.)

     On October 2, 2017, 2 Nunally purchased the following properties in Indianapolis,

 Indiana:

     •   2951 North Euclid Avenue
     •   3026 North Gale Street
     •   2052 Nolan Avenue
     •   3116 North Colorado Avenue
     •   441 North Rural Street
     •   3260 North Emerson Avenue
     •   3345 North Tacoma Avenue
     •   3025 Ethel Avenue
     •   3436 North Chester Avenue
     •   3610 East Vermont Street

 (ECF Nos. 10-1–10; ECF No. 21-1–3.) 3 On October 3, 2017, Nunally purchased the

 property located at 2953 North Euclid Avenue. (ECF No. 10-11.) Nunally alleges it

 purchased a property located at 3136 Station Street but clarifies in its Response Brief

 that this purchase was never completed. (ECF No. 24 at 3 n.4.) Additionally, Nunally

 listed, in the "Jurisdiction, Venue, and Parties" section of its Amended Complaint, a

 property located at 2406 Wheeler Avenue, but did not include this property in its




 2Although Plaintiffs allege that these properties were purchased on September 18, 2017, and
 some of the Purchase Agreements were signed on September 18, 2017, the HUD Closing
 Statements and Warranty Deeds were signed on October 2, 2017.

 3The Court may consider the Purchase Agreements, HUD Closing Statements, and Warranty
 Deeds attached to Plaintiffs' Amended Complaint and Defendants' Motion to Dismiss in rul-
 ing on Defendants' Motion to Dismiss. See Fed. R. Civ. Pr. 10(c) ("A copy of a written instru-
 ment that is an exhibit to a pleading is a part of the pleading for all purposes."); McCready v.
 eBay, Inc., 453 F.3d 882, 891 (7th Cir. 2006) ("[D]ocuments attached to a motion to dismiss
 are considered part of the pleadings if they are referred to in the plaintiff’s complaint and are
 central to his claim.")


                                                3
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 4 of 18 PageID #: 833




 factual allegations or include a purchase agreement for this property. (Am. Compl.

 ¶ 22(I), ECF No. 10.)

    Plaintiffs allege that Defendants represented that the properties were being sold

 by Defendants, that Defendants would rehabilitate the properties, that Defendants

 would market the properties to prospective tenants, and that Defendants would man-

 age the properties. (Am. Compl., ECF No. 10 at 6.) Defendants represented that the

 Plaintiffs were purchasing "turn-key" real estate investment properties. (Id.) These

 properties were never rehabilitated, nor did they generate any rental income for

 Plaintiffs. (Id. at 10.)

    On each of the Purchase Agreements for the properties purchased by Nunally,

 Clayton Morris signed his name under "Seller's Signature". (ECF Nos. 10-1–10; ECF

 No. 21-1–3.)    However, the HUD Closing Statements and Warranty Deeds list

 "Oceanpointe Investments" as the seller of the properties. (Id.) Natalie Bastin signed

 these documents as a member of Oceanpointe Investments. (Id.)

    The Purchase Agreements state: "The purchase price listed above includes new

 construction on this property. The seller agrees to rehab this property to rent ready

 condition." (ECF Nos. 10-1–11 at 5; ECF No. 21-1 at 5.) The Agreement does not

 contain any terms referencing marketing the properties to prospective tenants, rent

 generation, or management of the properties.




                                II.   Legal Standard



                                           4
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 5 of 18 PageID #: 834




    To survive a motion to dismiss for failure to state a claim, a plaintiff must allege

 "enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). In considering a Rule 12(b)(6) motion to dismiss,

 the court takes the complaint's factual allegations as true and draws all reasonable

 inferences in the plaintiff's favor. Orgone Capital III, LLC v. Daubenspeck, 912 F.3d

 1039, 1044 (7th Cir. 2019). The Court need not "accept as true a legal conclusion

 couched as a factual allegation." Papasan v. Allain, 478 U.S. 265, 286 (1986).

    "[I]f a plaintiff pleads facts that show its suit [is] barred . . . , it may plead itself

 out of court under a Rule 12(b)(6) analysis." Orgone Capital, 912 F.3d at 1044 (quot-

 ing Whirlpool Fin. Corp. v. GN Holdings, Inc., 67 F.3d 605, 608 (7th Cir. 1995)); Bogie

 v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (quoting Hamilton v. O’Leary, 976

 F.2d 341, 343 (7th Cir. 1992)) (on a motion to dismiss "district courts are free to con-

 sider 'any facts set forth in the complaint that undermine the plaintiff’s claim'").

 "When a complaint fails to state a claim for relief, the plaintiff should ordinarily be

 given an opportunity . . . to amend the complaint to correct the problem if possible."

 Bogie, 705 F.3d at 608. Nonetheless, leave to amend need not be given if amendment

 would be futile. Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962).

                                    III.   Discussion
    A. Breach of Contract

    Defendants argue that Plaintiffs' breach of contract claim must be dismissed for

 the following reasons: (1) a condition subsequent was violated in several of the Pur-

 chase Agreements, (2) none of the Purchase Agreements contain terms related to




                                              5
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 6 of 18 PageID #: 835




 marketing, rent generation, or property management, (3) Oceanpointe, not Defend-

 ants, was responsible for rehabilitating the properties, (4) the Purchase Agreements

 contain an integration clause, barring any prior and/or subsequent agreements, and

 (5) Natali Morris, Morris Invest, Nicole Meckley, Linzi Del Conti, Dave Koehn, Blue

 Sky Management, Pam Strickland, and Kate Federico are neither parties nor signa-

 tories to the Purchase Agreements.

    In response, Plaintiffs do not address Defendants' argument that conditions sub-

 sequent were violated in several of the Purchase Agreements. Plaintiffs argue that

 although there is no written agreement regarding securing tenants or property man-

 agement, Defendants sold Plaintiffs a "turn-key" property, making them a party to

 an investment contract with Plaintiffs. Plaintiffs also argue that they were led to

 believe that Defendants, "not an unrelated entity that Plaintiffs had never heard of

 before," were selling them the properties and would rehabilitate them. Plaintiffs dis-

 pute that the integration clause in the Purchase Agreements prevents them from in-

 troducing extrinsic evidence relating to the rehabilitation, rent generation, or man-

 agement of the properties. Lastly, Plaintiffs maintain that all the defendants were

 involved in selling them "turn-key" properties, making them parties to an investment

 contract with Plaintiffs.

    In reply, Defendants argue that because Plaintiffs did not address their condition

 subsequent argument, Plaintiffs have forfeited the argument. Defendants also con-

 tend that Plaintiffs cannot embellish the contractual obligations in the Agreement




                                           6
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 7 of 18 PageID #: 836




 with the use of the word "turnkey" which does not appear in the Agreement. Defend-

 ants argue that the terms of the Agreement are clear and unambiguous, rendering

 any extrinsic evidence inadmissible to add to, vary, or explain the terms of the con-

 tract.

    1. Condition Subsequent

    The Purchase Agreements require the parties to close on the sale of the properties

 within a certain period of time unless an extension of time is mutually agreed to by

 the parties. The 3026 North Gale Avenue, 2052 Nolan Avenue, 3116 North Colorado

 Avenue, 441 North Rural Street, and 3260 North Emerson properties failed to close

 by their respective deadlines. Defendants argue that the closing deadlines are con-

 ditions subsequent to the continued execution of the contract, and because the parties

 violated that condition it defeated the contract. The Court need not address this ar-

 gument, however, because Plaintiffs have failed to respond and have therefore waived

 any argument in opposition. See, e.g., Kirksey v. R.J. Reynolds Tobacco Co., 168 F.3d

 1039, 1043 (7th Cir. 1999) (upholding the dismissal of a complaint because plaintiff

 failed to "respond responsively to the motion to dismiss," noting that "our system of

 justice is adversarial, and our judges are busy people . . . they are not going to do the

 plaintiff’s research and try to discover whether there might be something to say

 against the defendants’ reasoning"); United States v. Berkowitz, 927 F.2d 1376, 1384

 (7th Cir. 1991) ("We have repeatedly made clear that perfunctory and undeveloped

 arguments . . . are waived[.]"). Plaintiffs' breach of contract claims regarding the 3026




                                            7
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 8 of 18 PageID #: 837




 North Gale Avenue, 2052 Nolan Avenue, 3116 North Colorado Avenue, 441 North

 Rural Street, and 3260 North Emerson properties are dismissed.

    2. Rent Generation and Property Management

    Plaintiffs' breach of contract claims against the remaining properties for failure to

 generate rent and manage the properties must be dismissed as well. The Purchase

 Agreements do not contain any provisions requiring anyone to market the properties

 to prospective tenants, generate rental income, or manage the properties. Plaintiffs

 argue that even though the Purchase Agreements do not include express terms re-

 garding securing tenants or managing the property, that does not negate the possi-

 bility that the parties entered into an agreement regarding those matters at some

 point. But the Purchase Agreements contain an integration clause, which provides:

 "This Agreement constitutes the sole and only agreement of the parties and super-

 sedes any prior understandings or written or oral agreements between the parties'

 respecting the transaction and cannot be changed except by their written consent."

 (See, e.g., 3026 North Gale Street Purchase Agreement, ECF No. 10-2 at 4.) Plaintiffs

 have not alleged that the Purchase Agreements were changed by both parties' written

 consent, as required by the Purchase Agreements and the Indiana Statute of Frauds.

 See IND. CODE § 32-21-1-1.

    Plaintiffs also argue that Defendants' role in selling Plaintiffs a "turn-key" invest-

 ment scheme makes Defendants parties to an investment contract with Plaintiffs.

 While not entirely clear from their brief, Plaintiffs argument seem to argue that in

 selling Plaintiffs the properties, Defendants unlawfully sold them an unregistered



                                            8
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 9 of 18 PageID #: 838




 security.   But Plaintiffs did not allege violations of any securities laws in their

 Amended Complaint, and they cannot do so now. See Pirelli Armstrong Tire Corp.

 Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 448 (7th Cir. 2011) (plaintiffs

 may not amend their complaint in their brief in response to the motion to dismiss).

    Additionally, Plaintiffs' reliance on Neurology & Pain Mgmt. Assocs., P.C. v. Bu-

 nin, No. 3:17-CV-035 JD, 2018 WL 3830059 (N.D. Ind. Aug. 13, 2018), is unpersua-

 sive. In Bunin, the Court found that the plaintiff had stated sufficient facts to support

 a plausible claim for breach of contract, despite the fact that the contract lacked sig-

 natures and contained blank spaces regarding the defendant's compensation and

 scope of work. Id. at *3. The Court reasoned that the plaintiff sufficiently alleged

 that the parties accepted and acted pursuant to the contract's terms, despite the lack

 of signature and blank spaces. Id. In contrast, Nunally has not alleged facts that

 would support a plausible claim for breach of contract regarding rent generation and

 managing the property. The Purchase Agreements contain no language about these

 obligations and specifically state that the Purchase Agreement is the sole and only

 agreement of the parties. Also, Defendants here did not act to generate rents or man-

 age the properties. Accordingly, Plaintiffs' breach of contract claims pertaining to

 rent generation and property management for the 2951 North Euclid Avenue, 3345

 North Tacoma Avenue, 3025 Ethel Avenue, 3436 North Chester Avenue, 3610 East

 Vermont Street, and 2953 North Euclid Avenue properties are dismissed.




                                            9
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 10 of 18 PageID #: 839




     3. Rehabilitation

     Remaining are breach of contract claims for the rehabilitation of the properties at

  2951 North Euclid Avenue, 3345 North Tacoma Avenue, 3025 Ethel Avenue, 3436

  North Chester Avenue, 3610 East Vermont Street, and 2953 North Euclid Avenue.

  The Purchase Agreements state: "The seller agrees to rehab this property to rent

  ready condition." (See, e.g., 3345 North Tacoma Avenue Purchase Agreement, ECF

  No. 10-7 at 5.) Each Purchase Agreement at issue is signed by Clayton Morris above

  the line "Seller's Signature." (See, e.g. id.) Although the HUD Closing Statements

  and Warranty Deeds list Oceanpointe Investments as the seller, at this stage in the

  proceedings, Plaintiffs have sufficiently pleaded that Morris was a party to the Pur-

  chase Agreement and breached that agreement by failing to rehabilitate the proper-

  ties.

     However, Plaintiffs have not sufficiently pleaded that Natali Morris, Morris In-

  vest, Nicole Meckley, Linzi Del Conte, Dave Koehn, Blue Sky Property Management,

  Pam Strickland, or Kate Federico were parties to the Purchase Agreements. The

  latter Defendants did not sign the Purchase Agreements, nor have Plaintiffs even

  alleged that they were parties to the agreements. As such, they cannot be held liable

  for the failure to rehabilitate the properties.

     Thus, Plaintiffs' breach of contract claim for the rehabilitation of the 2951 North

  Euclid Avenue, 3345 North Tacoma Avenue, 3025 Ethel Avenue, 3436 North Chester

  Avenue, 3610 East Vermont Street, and 2953 North Euclid Avenue properties may

  proceed against Defendant Clayton Morris, but is dismissed as to Natali Morris,



                                             10
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 11 of 18 PageID #: 840




  Morris Invest, Nicole Meckley, Linzi Del Conte, Dave Koehn, Blue Sky Property Man-

  agement, Pam Strickland, and Kate Federico.

     B. Fraud

     Plaintiffs also allege that Defendants intended to deceive Plaintiffs by represent-

  ing that they were receiving a "turn-key" real estate investment. Defendants argue

  that Plaintiffs have not pleaded fraud with the specificity required by Rule 9(b), that

  the alleged misrepresentations relate to future conduct or opinion and therefore can-

  not be the subject of a claim for fraud, and that the fraud claim is merely a repackaged

  version of its breach of contract claim. In response, Plaintiffs set out the "who, what,

  where, when, and how" of its fraud claim, and argue that Defendants' statements

  were not promises of future conduct but statements of existing fact about the nature

  of the investment product Defendants sold to Plaintiffs.

     Under Indiana law, a claim for fraud exists when there is "a material misrepre-

  sentation of past or existing fact made with knowledge of or reckless disregard for the

  falsity of the statement, and the misrepresentation [is] relied upon to the detriment

  of the relying party." Colonial Penn Ins. Co. v. Guzorek, 690 N.E.2d 664, 675 (Ind.

  1997) (citations omitted). "Actual fraud may not be based on representations of future

  conduct, on broken promises, or on representations of existing intent that are not

  executed." Am. Heritage Banco, Inc. v. McNaughton, 879 N.E.2d 1110, 1115 (Ind. Ct.

  App. 2008), as modified (Nov. 13, 2008) (citing Wallem v. CLS Indus., Inc., 725 N.E.2d

  880, 889 (Ind. Ct. App. 2000)).




                                            11
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 12 of 18 PageID #: 841




     Federal Rule of Civil Procedure 9(b) requires plaintiffs pleading fraud to do so

  with particularity. To comply with Rule 9(b), a plaintiff must state with particularity

  the circumstances constituting fraud, including the "identity of the person who made

  the misrepresentation, the time, place and content of the misrepresentation, and the

  method by which the misrepresentation was communicated to the plaintiff." Windy

  City Metal Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536 F.3d 663, 668

  (7th Cir. 2008). The rationale underlying Rule 9(b) is to provide the defendant with

  fair notice and protect a defendant's reputation from unfair harm and "fishing expe-

  ditions." See Hirata Corp. v. J.B. Oxford & Co., 193 F.R.D. 589, 592 (S.D. Ind. 2000)

  "Rule 9(b) achieves this result by 'forc[ing] the plaintiff to do more than the usual

  investigation before filing his complaint.'" Id. (quoting Ackerman v. Northwestern

  Mut. Life Ins. Co., 172 F.3d 467, 469 (7th Cir. 1999), cert. denied, 528 U.S. 874 (1999)).

  Plaintiffs have failed to do so here.

     Plaintiffs have not named the individual or individuals who made the misrepre-

  sentations to them. Plaintiffs merely allege that "Defendants represented" that the

  properties would be sold, rehabilitated, marketed to prospective tenants, and man-

  aged by Defendants. (Am. Compl. ¶¶31-33, ECF No. 10.) Such general and conclu-

  sory allegations do not put Defendants on notice as to who exactly is alleged to have

  made what misrepresentation. See Sears v. Likens, 912 F.2d 889, 893 (7th Cir. 1990)

  (citations omitted) ("A complaint that attributes misrepresentations to all defend-

  ants, lumped together for pleading purposes, generally is insufficient.").




                                             12
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 13 of 18 PageID #: 842




     Nor have Plaintiffs plead the time, place, and method of communication related

  to the misrepresentation. In their Response Brief, Plaintiffs state that the fraudulent

  statements were made "leading up to and directly after Plaintiffs purchased the prop-

  erties." Even if this allegation were particular enough to meet Rule 9(b)'s stringent

  pleading requirements, that statement is not contained in their Amended Complaint.

  Plaintiffs cite to paragraphs 36-47 of their Amended Complaint, but these paragraphs

  merely detail the dates on which Plaintiffs purchased each property and do not men-

  tion any misrepresentations by Defendants. Plaintiffs also state in their Response

  Brief that "plaintiffs were in Texas and the Morris Defendants were in New Jersey

  and Indianapolis at the time the misrepresentations were made" and cite to para-

  graphs 3, 5-17, and 20 of their Amended Complaint. Again, the Amended Complaint

  does not contain this allegation. The cited paragraphs simply list the citizenship of

  each party for purposes of jurisdiction. This is not sufficient. See Pirelli Armstrong,

  631 F.3d at 448 (plaintiffs may not amend their complaint in their brief in response

  to the motion to dismiss). Lastly, Plaintiffs make no allegations as to what method

  of communication (in person, telephone, e-mail, etc.) Defendants used to make the

  fraudulent statements. Without more specifics, Defendants cannot be expected to

  parse all communications that occurred between themselves and Plaintiffs in order

  to determine which might possibly qualify as fraudulent in Plaintiffs' opinion.

     Because Plaintiffs have failed to plead their fraud claim with particularity as re-

  quired by Rule 9(b), the Court need not address the Defendants' other arguments in

  support of dismissal. Plaintiffs' fraud claim is dismissed.



                                            13
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 14 of 18 PageID #: 843




     C. Fraud in the Inducement

     A claim for fraud in the inducement must also comply with Rule 9(b)'s heightened

  pleading standard. See F.R.C.P. 9(b) ("In alleging fraud or mistake, a party must

  state with particularity the circumstances constituting fraud or mistake."). As ex-

  plained above, Plaintiffs have failed to plead with particularity the "who, what, when,

  where, and how" of Defendants' alleged misrepresentations. Therefore, Plaintiffs'

  fraud in the inducement claim similarly is dismissed.

     D. Promissory Estoppel

     Plaintiffs allege that "Defendants made promises to Plaintiffs that the properties

  would be rehabbed and repaired to make the properties tenant rent ready" and that

  Plaintiffs reasonably relied on those promises. (Am. Compl., ECF No. 10 at 18.) De-

  fendants argue that Plaintiff's promissory estoppel claim must be dismissed because

  Plaintiffs did not plead Defendants' alleged fraudulent actions with particularity, as

  required by Federal Rule of Civil Procedure 9(b), because Indiana law does not permit

  claims for promissory estoppel that are founded on a written contract between the

  parties, and because Plaintiffs did not properly plead their promissory estoppel claim

  in the alternative. Plaintiffs dispute that they must comply with 9(b)'s heightened

  pleading standard, and argue that if they did have to so comply, they have sufficiently

  pleaded the "who, what, where, when, and how" of the fraud.

     "[A] party asserting promissory estoppel must establish five elements: (1) a prom-

  ise by the promissor (2) made with the expectation that the promisee will rely thereon

  (3) which induces reasonable reliance by the promisee (4) of a definite and substantial



                                            14
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 15 of 18 PageID #: 844




  nature and (5) injustice can be avoided only by enforcement of the promise." Grdinich

  v. Plan Comm'n for Town of Hebron, 120 N.E.3d 269, 279 (Ind. Ct. App. 2019) (inter-

  nal quotation marks and citations omitted). However, promissory estoppel permits

  recovery only where no contract in fact exists. Indiana Bureau of Motor Vehicles v.

  Ash, Inc., 895 N.E.2d 359, 367 (Ind. Ct. App. 2008). Plaintiffs' promissory estoppel

  claim "emerge[s] out of a pattern of fraudulent conduct [Plaintiffs] insinuate[] the

  [Defendants] engaged in." Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 950 (7th

  Cir. 2013). Therefore, this claim falls under the Rule 9(b) requirement that allega-

  tions of fraud must be plead with particularity. Id.

     The Court has found that no contract exists between Nunally and the Defendants,

  other than Clayton Morris, with respect to the rehabilitation, rent generation, and

  management of the properties, so, while these claims could not be pursued against

  Clayton Morris, Plaintiffs would not be barred from pursuing these claims against

  the other Defendants under a promissory estoppel cause of action. However, as the

  Court explained above in Section B, Plaintiffs have not sufficiently pleaded the "who

  what, when, where, and how" of Defendants' alleged misrepresentations pursuant to

  Rule 9(b). Therefore, Plaintiffs' promissory estoppel claim is dismissed against all

  Defendants.

     E. Unjust Enrichment

     Plaintiffs allege that Defendants' retention of the payments made by Plaintiffs is

  unjust, as Defendants never repaired the properties as promised. Defendants again

  argue that Plaintiffs' unjust enrichment claim sounds in fraud and is subject to Rule



                                           15
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 16 of 18 PageID #: 845




  9(b)'s heightened pleading standards. The Court agrees. Although unjust enrich-

  ment is not a fraudulent tort, "Rule 9(b) applies to 'averments of fraud,' not [just]

  claims of fraud, so whether the rule applies will depend on the plaintiffs' factual alle-

  gations." Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th Cir. 2007)

  (citations omitted). "A claim that 'sounds in fraud'—in other words, one that is prem-

  ised upon a course of fraudulent conduct—can implicate Rule 9(b)'s heightened plead-

  ing requirements." Id. Plaintiffs' unjust enrichment claim emerges from a pattern

  of fraudulent conduct that Plaintiffs insinuate Defendants engaged in, i.e. selling de-

  bilitated properties with no intention of repairing or managing them, despite such

  promises. Because Plaintiffs have not plead Defendants' alleged misrepresentations

  with the required specificity, their unjust enrichment claim must be dismissed.

     F. Offense Against Properties

     Lastly, Plaintiffs allege that Defendants fraudulently accepted money from Plain-

  tiffs in exchange for a "turnkey" real estate investment property that Defendants had

  no intention or ability to provide to Plaintiffs and that Defendants made statements

  that were misleading in order to defraud Plaintiffs. Plaintiffs' offense against prop-

  erties claim also sounds in fraud and is subject to Rule 9(b), yet fails to allege any

  misrepresentations with the requisite detail. Accordingly, Plaintiffs offense against

  properties claim is dismissed.




                                             16
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 17 of 18 PageID #: 846




                                   IV.    Conclusion

     For the reasons stated above, Defendants' motion to dismiss is denied in part

  and granted in part. Plaintiffs' breach of contract claim against Natali Morris, Mor-

  ris Invest, Nicole Meckley, Linzi Del Conte, Dave Koehn, Blue Sky Property Manage-

  ment, Pam Strickland, and Kate Federico is dismissed. Plaintiffs' fraud claim

  against all Defendants is dismissed.      Plaintiffs' fraud in the inducement claim

  against all Defendants is dismissed. Plaintiffs' promissory estoppel claim against

  all Defendants is dismissed. Plaintiffs' unjust enrichment claim against all Defend-

  ants is dismissed. Plaintiffs' Offense Against Properties claim against all Defend-

  ants is dismissed.

     However, Plaintiffs are allowed twenty-one days within which to file an

  amended complaint to address the deficiencies identified in this order, provided

  Plaintiffs can do so consistent with counsel's obligations under Fed. R. Civ. P. 11.

  Otherwise, these claims will be dismissed with prejudice.

     Plaintiffs' breach of contract claim regarding Clayton Morris's failure to rehabili-

  tate the 2951 North Euclid Avenue, 3345 North Tacoma Avenue, 3025 Ethel Avenue,

  3436 North Chester Avenue, 3610 East Vermont Street, and 2953 North Euclid Ave-

  nue properties may proceed. The Parties are encouraged to confer with the Magis-

  trate Judge regarding settlement prior to trial.

  SO ORDERED.




                                            17
Case 1:19-cv-02568-JRS-TAB Document 30 Filed 08/07/20 Page 18 of 18 PageID #: 847




        Date: 8/7/2020




  Distribution via EM/ECF to all registered parties.




                                           18
